DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 10-11, 14, 20-26, 33-34, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagler (USPUB 2010/0217443).



As to Claim 1, Hagler discloses a motor-driven actuator device, comprising; an enclosure in which a motor, control module, and a drive is housed, said drive being coupled between said motor and a device being actuated, the device further comprising an input for receiving a renewable or harvested energy power supply and a battery pack housed within said enclosure, said battery pack being electrically connected to selectively drive the motor and being electrically connectable to said renewable or harvested energy power supply for charging, the control module being configured to cause said battery pack to selectively drive said motor and cause said actuator to move (Figures 1-8 and Paragraph 23-35).
As to Claim 2, Hagler discloses a motor-driven actuator device according to lain 1, further comprising integral ancillary systems within said enclosure (Figure 1-8).
As to Claim 3, Hagler discloses a motor-driven actuator device according to claim 2, wherein the ancillary systems comprise sensors, transducers or sensors acid transducers connected by wireless or wired communication means to a remote location for monitoring process conditions in respect of said device, and reporting data representative thereof (Paragraph 10).
As to Claim 4, Hagler discloses a motor-driven actuator device according to claim 3, wherein said communication means are only enabled when data is required to be transmitted to or from said remote location (Paragraph 10).
As to Claim 5, Hagler discloses a motor-driven actuator device according to claim 2, wherein said renewable or harvested energy power supply is configured to run the ancillary systems of the device (Paragraph 14 and 27-29).
As to Claim 6, Hagler discloses a motor-driven actuator device according to claim 2, wherein said renewable or harvested energy supply charges said battery pack and said battery pack is configured to run said ancillary systems and to selectively drive said motor (Paragraph 14 and 27-29).
As to Claim 7, Hagler discloses a motor-driven actuator device according to claim 1, having at least two modes of operation, a first mode of operation comprising a shutdown mode in which said actuator is caused to move to a predefined position or limit (Paragraph 5-6).
As to Claim 10, Hagler discloses a motor-driven actuator device according to claim 1, wherein the device further comprises a battery actuation mode of operation, wherein the control module is configured to cause said battery pack to be charged by said renewable energy power supply and cause said actuator to be selectively moved under power from said battery pack (Paragraph 27).
As to Claim 11, Hagler discloses a motor-driven actuator device according to claim 1, wherein said renewable or harvested energy power supply comprises an energy power supply selected from solar, wind, hydro, or any combination thereof (Paragraph 27).
As to Claim 14, Hagler discloses a motor-driven actuator device according to claim 1 wherein the control module is configured to receive data representative of a status of said renewable energy power supply, receive data representative of a charge state, status of said battery pack, or to receive data representative of a charge state and status of said battery pack and cause said battery pack to be charged from said renewable energy power supply when said renewable energy power supply is determined to be present and said battery pack requires charging (Paragraph 27-29).
As to Claim 20, Hagler discloses a motor-driven actuator device according to claim 1, wherein said control module is configurable to operate in a plurality of modes, events and actions of operation in addition to a shutdown operation (Paragraph 25-28).
As to Claim 21, Hagler discloses a motor-driven actuator device according to claim 20 wherein said plurality of modes, events and actions of operation include battery actuation, self contained mode, mains shutdown, battery shutdown and battery actuation events (Paragraph 25-28).
As to Claim 22, Hagler discloses a motor-driven actuator device according to claim 20, wherein, in a shutdown mode, the control module is configured to move said actuator to any other mid position, any other limit of movement; or any other mid position and any other limit of movement (Paragraph 8).
As to Claim 23, Hagler discloses a motor-driven actuator device according to claim 21, wherein in said battery actuation mode, the control module is configured to cause the renewable or harvested energy supply to operate the ancillary systems of said actuator device, including causing said battery pack to be charged by said renewable or harvested energy supply until it receives a move command and, in response to said move command, causes said battery pack to cause said actuator to be moved under power from the battery pack, in the form of a battery actuation event, and said battery pack to be discharged (Paragraph 27-29)
As to Claim 24, Hagler discloses a motor-driven actuator device according to claim 1, wherein said control module is configured to communicate a pack charge level, battery pack status, battery pack faults to a user either visually remotely, via a wired or wireless network, or visually remotely and via a wired or wireless network, optionally in the form of a data log (Claims 5 and 12).
As to Claim 25, Hagler discloses a motor-driven actuator device according to claim 1, wherein said actuator is configured to (a) selectively communicate with the control module and other devices and actuators by wired or wireless means, (b) adjust set point, (c) on commands received over a wired, wireless, or wired and wireless network, and (d) any combination of (a), (b), and (c) (Paragraph 10 and 27-29).
As to Claim 26, Hagler discloses a motor-driven actuator device according to claim 1, wherein said actuator is configured to make process decisions based on received data from sensors, transducers, or sensors and transducers, and vary its own setpoint accordingly selectively with or without reference to an external control system in a Self Contained Mode (Paragraph 23-35).
As to Claim 33, Hagler discloses a battery management module for a motor-driven actuator device comprising an enclosure in which a motor and a drive is housed, said drive being coupled between a motor and said device being actuated, wherein the device further comprises an input for receiving a renewable or harvested energy power supply and a battery pack housed within said enclosure, said battery pack being electrically connected to said renewable energy power supply for charging, the battery management module being configured to cause said battery pack to selectively drive said motor and cause said actuator to move (Figure 1-8 and Paragraph 23-35).
As to Claim 34, Hagler discloses a battery management module according to claim 33, having at least two modes of operation, said first mode of operation comprising a shutdown mode in which said actuator is caused to move to a predefined position or limit (Paragraph 5-6).
As to Claim 38, Hagler discloses a battery management module according to claim 33, comprising a battery actuation mode of operation, wherein it is configured to cause said battery pack to be charged by said renewable energy power supply and cause said actuator to be selectively moved under power from said battery pack (Paragraph 5-6).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859